Citation Nr: 0635268	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision.  The 
same rating decision continued the current ratings of 50 
percent for PTSD, 20 percent for bilateral hearing loss and 
10 percent for tinnitus.  In October 2004, the veteran filed 
a Notice of Disagreement (NOD) in regard to the issue of 
entitlement to a TDIU rating, only.  

In February 2005, in the course of reviewing the file in 
conjunction with adjudication of an unrelated issue, the 
Board noted that the veteran had filed an NOD in regard to 
the denial of a TDIU but that the RO had not yet issued a 
Statement of the Case (SOC).  The Board accordingly remanded 
the case to the RO, via the Appeals Management Center (AMC), 
for issue of an SOC under the provisions of 38 C.F.R. 
§ 19.29.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).   

In August 2005, the RO issued an SOC and thus satisfied the 
requirements of the Board's remand.  Thereafter, the veteran 
filed a Substantive Appeal in October 2005.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in September 
2006.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of entitlement to a TDIU rating has been 
accomplished.  

2.  The veteran has service connection for post-traumatic 
stress disorder, bilateral hearing loss and tinnitus.  

3.  The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more.  

4.  The service-connected disabilities are not shown to 
preclude the veteran from performing substantially gainful 
employment consistent with educational and occupational 
background.  



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran and his representative a letter informing 
him that in order to support a claim for a TDIU, the evidence 
must show that the claimant is unable to secure and follow a 
substantially gainful occupation solely due to service-
connected disabilities.  

The letter also stated that to qualify for a TDIU, the 
claimant must have one service-connected disability ratable 
at 60 percent or more, of two or more service-connected 
disabilities  with one ratable at 40 percent or more and a 
combined disability rating of 70 percent or more.  The 
veteran had an opportunity to respond prior to the issuance 
of the July 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for a TDIU rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter listed the evidence newly received by VA and 
informed the veteran about what specific evidence was still 
required to show entitlement to increased rating for the 
service-connected left ankle disability (i.e., medical 
statements showing the severity of the disability and/or lay 
statements from persons able to provide firsthand observation 
of the severity of the disability).  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

In the case before the Board, the veteran's claim was 
received in April 2004, the notice letter was sent in May 
2004, and the rating decision on appeal was issued in July 
2004.  The Board accordingly finds that the timing provisions 
of Pelegrini are satisfied.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This is arguably applicable to the case on appeal, since a 
TDIU rating is contingent on the ratings assigned to the 
claimant's service-connected disabilities.  

As regards this veteran's service-connected disabilities, the 
Board finds that this was accomplished in the rating decision 
on appeal (which denied increased rating for PTSD, bilateral 
hearing loss and tinnitus).  The Board notes that the veteran 
did not appeal these ratings.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  Although 
this was not done, the Board's action herein denies 
entitlement to a TDIU, so no effective date is being 
assigned.  Hence, there is no possibility of prejudice under 
the notice requirements of Dingess as regards a claim for a 
TDIU rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, Social Security 
disability file, and post-service VA medical records have 
been associated with the claims file.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claims are adjudicated.  The veteran has been 
afforded appropriate VA medical examinations in support of 
his claim.  

The veteran has also been afforded a hearing before the Board 
in which he personally presented evidence and argument in 
support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for TDIU.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
post-traumatic stress disorder (rated as 30 percent disabling 
from July 14, 1999 to September 23, 2002, and as 50 percent 
disabling from September 24, 2002); bilateral hearing loss 
(rated as 20 percent disabling from July 14, 1999), and 
tinnitus (rated as 10 percent disabling from October 10, 
2002).  

The veteran's combined service-connected disability rating 
was 40 percent from July 14, 1999 to September 23, 2002, and 
is currently 60 percent (from September 24, 2002).  

The Board notes that the veteran and his service 
representative have argued that the service-connected 
disabilities should be considered as one single disability, 
rated as 60 percent disabling, which would meet the schedular 
criteria for a TDIU.  The basis for this argument is that all 
the veteran's service-connected disabilities (PTSD, bilateral 
hearing loss, and tinnitus) have a common origin, i.e. combat 
in Vietnam.  

However, the Board notes that, even if arguendo the veteran's 
service-connected disabilities have a common causality, the 
disabilities arising from a single disease entity (e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc.) are rated separately and combined under the combined 
ratings table.  See 38 C.F.R. § 4.25(b).  

There is accordingly no basis on which this veteran's 
service-connected disabilities can be characterized as a 
single disability rated as 60 percent disabling.  

Since the veteran does not have a single disability ratable 
at 60 percent or more, or alternatively does not have a 
combined rating of 70 percent or more, he does not meet the 
criteria for assignment of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the July 2004 rating decision).  The 
Board may accordingly consider the issue without prejudice to 
the veteran.  

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

In this case, the veteran testified that the agoraphobia 
associated with his PTSD, and his inability to hear well, 
made it difficult to obtain and retain gainful employment.  

The Board finds that the veteran's testimony is evidence that 
his service-connected disabilities cause an industrial 
impairment to some degree.  However, the overall record does 
not show that his service-connected disabilities alone as so 
disabling that he would be prevented from performing 
substantially gainful work given his work and educational 
background.  

The Board particularly notes that, while the appellant 
asserts that his service-connected PTSD is the primary reason 
for his unemployability (see VA Form 9 filed in October 
2005), he in fact has an extensive list of nonservice-
connected medical problems that contribute to his 
unemployability, as noted below.  

The veteran was granted Social Security Administration (SSA) 
disability effective February 1989 for mild mental 
retardation (primary diagnosis) and generalized anxiety 
(secondary diagnosis) (see SSA Disability Determination dated 
in October 1991).  

The SSA decision also noted passive-aggressive personality 
disorder, chronic alcoholism, and degenerative changes in the 
right foot as factors contributing to unemployability, none 
of which are service-connected conditions.  

Further, the recent VA medical treatment record shows 
treatment for chronic obstructive pulmonary disease, 
hypertension and residuals of a motor vehicle accident in 
October 2003 that left him incapable of using his right 
arm/hand and right leg (see VA treatment note dated in 
September 2004).  Again, none of these conditions have been 
adjudicated as being service connected.  

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. 
§ 4.16(b) is not necessary or appropriate at this point.  
 
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

A total rating for individual unemployability due to service-
connected disabilities is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


